Citation Nr: 1317854	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  06-31 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer disease.

2.  Entitlement to service connection for irritable bowel syndrome ("IBS").

3.  Entitlement to service connection for an anxiety disorder characterized by insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty, including recognized Philippine guerilla service, from September 1944 to March 1945.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Manila.  

The Board has previously considered these issues.  In September 2010, the Board remanded the Veteran's appealed claims in order to afford him a VA examination and opinion regarding whether any of his claimed disorders are the result of military service.  The claims folder indicates that, although the Veteran was notified of the scheduled examination, he failed to appear.  The Manila RO subsequently issued two Supplemental Statements of the Case ("SSOC"), whereby it continued to deny the appellant's claims.  In January 2013, the Board again remanded the claims in order to afford the Veteran another opportunity to undergo a VA examination in association with his claims.  In March 2013, the RO was notified that the Veteran again failed to appear.  The claims folder has been returned to the Board for further appellate proceedings.

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a veteran's claim for benefits.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC"), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he suffers from peptic ulcer disease, IBS and anxiety disorder, characterized by insomnia, as a result of active duty service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

In order to establish entitlement to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Under the Veteran's Claim Assistance Act ("VCAA"), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

As noted above, the Board has twice remanded the Veteran's claims in order to afford him a VA examination.  In November 2010, the Veteran was scheduled for a December 2010 VA compensation and pension examination.  However, he failed to report for the examination or notify the RO that he would not be there.  As there was some question as to whether the notification letter was sent to the correct address, the claims were remanded to afford the Veteran another opportunity for an examination.  The RO then scheduled a new examination for March 2013.  Again, however, the Veteran failed to appear.

In May 2013, the Board received a letter from the Veteran's service representative notifying VA that the Veteran is currently living in the Philippines and has a new address.  Accordingly, because it appears that he did not receive notification of the previously scheduled VA examinations, the Board believes that he should be provided with an additional opportunity to appear for an examination(s) pursuant to the claims on appeal.

Nevertheless, the Board cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Moreover, individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. 
§ 3.326(a) (2012).  

Finally, the Board notes that the Veteran's new address should be updated in the VA database. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should update the Veteran's mailing address to reflect his current location in Manila, Republic of the Philippines, as noted on the May 2013 letter from Disabled American Veterans.

2.  Thereafter, the Veteran should be scheduled for appropriate examinations to determine whether he currently has (or had at anytime during the period on appeal) a peptic ulcer, IBS or an anxiety disorder characterized by insomnia.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptomatology (both during and after military service) and treatment and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in the examiner's opinion.  

For each of the claimed disorders, the VA examiner should opine as to whether it is as likely as not (50 percent or greater degree of probability) that the diagnosed condition began during service or is causally linked to any incident of active duty service.  

The examiner is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

The Veteran is advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2012).  If the Veteran does not report for the examination(s), a copy of the examination notification letter (or documentation of the address to which such notification was sent) should be placed in the claims file, if possible, with a notation that he failed to appear.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



